402 F.2d 987
HOOVER DESIGN CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 18214.
United States Court of Appeals Sixth Circuit.
November 7, 1968.

Wayne Taylor, Nashville, Tenn., for petitioner, Butler, Binkley, McHugh, Butler & Tune, John C. Tune, Jr., Nashville, Tenn., on brief.
Nancy M. Sherman, N.L.R.B., Washington, D. C., for respondent, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, on brief.
Before WEICK, Chief Judge, COMBS, Circuit Judge, and CECIL, Senior Circuit Judge.
PER CURIAM.


1
Hoover Design Corporation, petitioner, seeks a review of and a vacation of a final order of the National Labor Relations Board. (Section 160(f), Title 29, U.S.C.) The Board has filed an answer requesting enforcement of its order. The Board's Decision and Order are reported at 167 NLRB No. 62.


2
The Board found that the petitioner violated Section 8(a) (1) and (4) of the Labor Management Relations Act by discharging employee Roscoe Vogt. The basis of the Board's findings was that Vogt was discharged because he engaged in concerted activity (8(a) (1)) for the benefit of employees concerning Thanksgiving holiday compensation and because he threatened to go to the Board with his grievance (8(a) (4)).


3
Upon consideration of the record, the briefs and oral arguments of counsel, we conclude that there is substantial evidence to support the 8(a) (1) violation.


4
Section 8(a) (4), (Sec. 158(4), Title 29, U.S.C.) provides that it shall be an unfair labor practice "to discharge or otherwise discriminate against an employee because he has filed charges or given testimony under this subchapter; * * *" We conclude as a matter of law that threatening to go to the Board or threatening to file charges with the Board does not constitute a violation of Section 8(a) (4). See NLRB v. Ritchie Mfg. Co., 354 F.2d 90 (C.A. 8). No cases have been cited to us nor have we found any that would support such a violation.


5
The order of the Board will be enforced with the exception of modifications 1(c) and 4 of the Trial Examiner's recommended order.